HonorableJ. Y. Williamr.
CountyAuditor
Tarrantcounty
FortWorth,Texae

Dear Girt                             opinionlb. o-4657 :
                                      Be* Legalityof oomis6ioners' oourt
                                          -loping a board of equalicatlon
                                          oomposodof qualifiedreal estate
                                          men in Tarrantcounty.

            iour letterof April 21, 1942, requestingthe opinionof   thi6   db
partmentupOn the above statddquestionroads in part as follows:

"Pleasegive WI an opinionon Article7206 where Coarmissionerrr,sit
                                                              as a Board
of Equalization.

*TarrantCounty*0valuationsdo not seen to be in aooordniththe Ciw of Port
Uorthb  equalisatbnr,   therefore,would it be within the law for the co~~&aslon-
ora* court,to QIP~QJT a Boardof Rqualir.atioaoampoaed of qualifiedreal estate
msninTarrantCountyT*
             ApParenfl~$0~ desire our opinionas to whether the oumdssiomra*
oourt oan legallyempluyskilledexpertsto value for taxationplrpoaesprop
erty in your ooun* generally4 We do not think that your InquirJrpreaerrts
                                                                        a
propositionaa to %&etheror'notthe oomuisrrioner~?'oouftmay legallyemploy a
number of personstomaposs-a board'ofequalitation  to aot in lieu of the
oomnlssimers* oou+, sittingas a board of squaliaation.
            .Thedutiesand puwem of the oiUmh%ioners’   COW%,  sittinga8 a
board of,equaliration, are enwneratbd~inTitle 122, Chapter7, tiore~&tiou-
larly Artloles 7206, 7211 and 7212,Vernon'sAnnotatedCivil Statutes. The
oomnissioner~'WJW-+Z mey wlidly employ+llled expertsto value for taxation
purposesproperty3.~8 speoiallnstanoes,wbere teohnioalequipmentis required.
(MarquarbV. Harris county,117 S.W. (26) 494). The,oaseof Ro er V. Hall, 260
260 S-PI.289, holds in effeotthat the oonrmission~Soourt 0T-%ksaQ~-
ty had the impliedpower and authorityto employ a firm of tax engineersto
value oertainoil properties.

               In the oaao of MarquartV, Harris County,supra,referringto
Artioles   7206, 7211 and 7212,Vernon'sAnnotatedCivh Statutes,it is stated:

"Underthan it would seem never to h&e been aontamplatedthat the board Of
equalizationshouldact upon anythingother than the assessaWts first render-
ed to them by the tax assesso-oolleotor,and not initiallyupon their own
motion."
 .       ’



Hon. J. M. allirons,page 2 (04557)                                              ~.*~
                                                                               .,<“


       It will be noted that by virtue of Article 7206 the oommlssione~t
court, sittingas a board of equalization,  shall oause theassessorto bring
beforethem at suohmeeting all said assessmentlists,books, sto. for inspeo-
tion, end see that every person has renderedhis propertyat a fair.ma&&
value, and shallhave pwer to send for persons,books and paFers,swear in
and qualifyparsons,asoertainthe value of such proper*, and lower or
raise the value of the same.

        It will be obsemd that Article7212,Vernon'#Civil Statutes,pro-
vides in effeotthat tha'tiardof eqtilizationshalLhave power, and it Is
made their offioialduty, to supervisethe assessmentof their respeotive
counties,and, if satisfiedthat the valuationof aw pr0pbx-Qis not in ao-
cordanoswith the lawsofthis State,to increaseor diminishthe~sameand to
affix a propervaluationtheretoas providedfor in Article 7211; and it is
the firthorduty of such oourt to oall before it such personsas in its judg-
man-t,may lmowthe market value or true value of such property,as the aasemay
&, :v proper process,who shall testlPyunder oath the character,qualityand
quantityof such property,as l~sllas the value thereof. And the oanmission-
srs * court,after hearingthe evidsnoe,shall fix the value of such propem
in accordancemiththe evidenceso introduced,and as providedfor in Arttole
7211; ar&their aotion in suoh case or oases shall be final.

       We have failedto find say statuteor 00~1% opinionauthorizingand
anpoweringthe oommissioners' oourt,either expresslyor by implioation,to
employ any psrsonor persons.inthe oapaoiGgmentionedin your inquiry. Thare-
fore, we answerthe above statedquestionin the negative.

                                             Yoursvary truly


                                            ATTORNEYGENElULOF TEXM

                                            By /s/&dell Williams

                                                   ArdellWilliams
                                                        Assistant

AF'F'ROVED M&Y 5, 1942
/S/ Grover   Soilers
FIRST ASSISTANT                                      APF'ROVED
ATTORNEYGENERAL                                  Opinion Conmittee
                                                    ByBIB
AW:AMM:0gW                                          Chairmen